By the Court.
This is no cause of reversal; it is every day’s practice, and no injury arising from [*] it.1
Pierson, for plaintiff.
The second objection was, that the state of demand was for more than one hundred dollars, and therefore, beyond the jurisdiction of the justice. The fact was, that the state of demand set out a note of hand, dated 11th November, 1809, for §94.61, on which was due, fourteen months’ interest, which, together with the principal, makes the sum of hundred dollars.
It was contended by the counsel for the plaintiff, that by calculation it would appear that fourteen months’ interest added to §94.61 principal, would exceed a hundred dollars.
By the Court
No rate of interest is set out [661] in the state of demand. A creditor may take any rate of interest under seven per cent. The defendant has no cause of complaint.1
Let judgment be affirmed.
Cited in Griffith v. Clute, 4 Halst. 264; Howell v. Burnett, Spen. 265.

 Judgment may exceed the sum indorsed on a warrant. South. 89.


 S. P. J Balst. 115. 4 Ih. 264.